Citation Nr: 9921289	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a left ankle 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 1945.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the RO which found 
that new and material evidence had not been submitted to reopen 
the claim of service connection for residuals of a left ankle 
injury.  In November 1998, the Board concluded that new and 
material evidence had been submitted to reopen the claim, and 
remanded the appeal to the RO for consideration of the issue on a 
de novo basis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.  

2.  Any current left ankle disability is not due to disease or 
injury in service.  


CONCLUSION OF LAW

A chronic left ankle disability was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records, including the veteran's separation 
examination in October 1945, were negative for any complaints, 
abnormal findings, or diagnosis referable to the veteran's left 
ankle.  At discharge examination, the following was noted under 
the heading "Musculoskeletal defects":  "Ankle and wrist, no 
abnormality found."  

On his original application for VA compensation in February 1946, 
the veteran indicated that he had injured his left ankle in 
November 1943.  

By rating action in May 1946, service connection for a left ankle 
injury was denied on the basis that there was no evidence of an 
injury.  

In December 1959, the veteran underwent a general medical 
examination which was conducted by the VA.  There were no 
complaints or abnormal findings pertaining to the left ankle.  
The veteran had full range of motion of the left ankle and was 
able to walk on his toes and heels.  

In July 1971, a letter was received from the veteran's 
representative requesting that the claim of service connection 
for residuals of a left ankle injury be reopened.  The veteran 
submitted several buddy statements from fellow servicemen, 
including [redacted], [redacted], [redacted], [redacted], 
[redacted], [redacted], and [redacted] who had served with the 
veteran during the war.  The lay statements were to the effect 
that the veteran had sprained his left ankle during a landing in 
New Guinea in 1943, and that he had chronic problems with the 
ankle during service.  Of particular relevance is a statement 
from Mr. [redacted] who was a corpsman in the veteran's unit.  Mr. 
[redacted] sworn statement in September 1971 indicated that the 
veteran suffered a severe sprain of the left ankle during a 
landing at Port Moresby, New Guinea, and was administered 
novocaine so that he could take part in the landing at Lae, New 
Guinea.  Mr. [redacted] indicated that the veteran sprained his left 
ankle again a week after the landing at Lae, and that his ankle 
was badly swollen and black and blue.  At that time, he was 
returned to Lae for rest and recuperation.  

In a letter received in November 1971, the Battalion Surgeon, H. 
M. Constantian, M.D., stated that the veteran had initially 
sprained his left ankle in November 1943, and that he had 
recurring problems with the ankle thereafter.  

Several private medical certificates, received in November 1971, 
showed that the veteran sprained his left ankle sprain in July 
1971, and was seen on several occasions from August to October 
1971.  A medical certificate in August 1971 indicated that there 
was considerable soft tissue swelling about the external 
malleolus but that x-ray studies revealed no definite fracture or 
subluxation.  A medical certificate in October 1971, indicated 
that the veteran had sprained his left ankle in July 1971, and 
that the veteran reported a history of trouble with the ankle 
since 1943.  X-ray studies at that time showed no evidence of a 
fracture, but there was considerable soft tissue swelling at the 
pre-external malleolus.  The diagnosis was sprain of the left 
ankle.  An Accident Report dated in June 1956 indicated that the 
veteran was treated with a Vaseline gauze dressing for a cut on 
his right forearm from a nail.  The report indicated that the 
veteran's condition was good and that he did not require 
hospitalization.  

When examined by VA in November 1971, the veteran reported that 
he had twisted his left ankle during service and that he had 
periodic problems with soreness and stiffness, particularly in 
the morning.  On examination, there was no evidence of 
enlargement, deformity, or tenderness in the left ankle, and no 
limitation of motion in the ankle joint.  Dorsal, plantar, and 
lateral flexion was equal, bilaterally, and the veteran could 
stand on his toes and heels.  X-ray studies were negative.  The 
diagnoses included history of injury to the left ankle with no 
clinical findings.  

The veteran testified at a personal hearing at the RO in February 
1972, that he injured his left ankle jumping from a truck in 
1943, and was treated at an aid station at Ft. Moresby, New 
Guinea.  The veteran testified that he had chronic problems with 
the ankle ever since.  The veteran also testified that his left 
ankle gave way while moving backward on a scaffold in 1956, and 
that he fell and injured his right arm.  

In a statement received in April 1972, the veteran described the 
initial injury of his left ankle as a severe sprain.  The veteran 
stated that he was given a shot of Novocain in the ankle the 
following day and then had to jump from a plane onto an airstrip 
while under enemy fire.  The veteran reported that he continued 
on with his unit and spent the next seven or eight days marching 
through the jungle covering approximately 100 miles.  The veteran 
asserted that he had chronic problems with his left ankle ever 
since the injury in service.  

Copies of VA medical records associated with the claims file in 
August 1972, show that the veteran was treated for left ankle 
injury in July 1971 and March 1972.  Initially, when seen in July 
1971, the veteran reported that he had twisted his ankle the day 
before and had gone to a private hospital where x-ray studies 
revealed a "bullet in [his] ankle."  The veteran also reported 
that he had injured his left ankle in service and had frequent 
sprains of the ankle since then.  On examination, the veteran's 
left ankle and foot were swollen.  The diagnoses included sprain 
of the left ankle, and gunshot wound with retained bullet by 
history.  

When seen the following day at the orthopedic clinic, the veteran 
reported that he sprained his ankle a couple of days earlier and 
that x-ray studies taken at a private hospital showed a metal 
fragment in the foot.  The veteran also reported a history of 
spraining his ankle several times a year.  On examination, there 
was tenderness over the talo-fibular ligament and the left ankle 
and foot were swollen with ecchymosis.  X-ray studies showed no 
evidence of a foreign body.  The examiner noted that x-ray 
studies from a private hospital showed an artifact in the soft 
tissues over the dorsum of the left foot, but no evidence of 
fracture or dislocation.  The ankle was wrapped with an ace 
bandage and the veteran was told to continue using a cane.  

In March 1972, the veteran was seen at a VA outpatient clinic 
complaining of constant pain in his left ankle and was referred 
to the orthopedic clinic.  At that time, the veteran reported a 
history of inversion sprains of the left ankle 2-3 times a year 
since landing in New Guinea in World War II.  The examiner noted 
that the veteran had been evaluated in the past without objective 
findings.  The examiner indicated that he felt stress films would 
rule out ankle instability, but was "unable to do [them] because 
of time factor."  

When examined by VA in September 1972, the veteran walked without 
a definite limp.  The left ankle was not enlarged or swollen, and 
there was only slight tenderness over the anterolateral aspect of 
the ankle in front of the lateral malleolus.  The collateral 
ligaments were not relaxed, and there was no excessive inversion 
or eversion of the ankle or foot.  The examiner indicated that 
the veteran's ankles and feet were remarkable for a moderate 
degree of pes cavus combined with a slight equinovarus tendency 
which was more noticeable on the left side.  On the right side 
the equinovarus was somewhat diminished by tendency of the 
longitudinal arch to flatten, producing somewhat reduced degree 
of pes cavus with slight prominence of the medial margin of the 
foot.  On the left, the veteran put more of his weight on the 
lateral margin of the foot.  Dorsiflexion was done only to the 
zero position on the left and to 5 degrees of dorsiflexion on the 
right.  The veteran was able to stand on his toes, squat and rise 
with some guarding, favoring his left lower extremity.  Walking 
was otherwise normal.  X-ray studies of he left ankle showed no 
change in the appearance of the ankle since November 1971.  The 
medial malleolus was better seen and showed a small spur.  There 
was no evidence of fracture.  The diagnoses included 1) pes 
cavus, moderately severe, bilaterally, with slight tendency to 
equinovarus, more pronounced on the left; pes planus which was 
more noticeable on the right, and 2) recurrent sprain of the left 
ankle due to diagnosis #1.  

A VA progress note dated in July 1973 indicated that the veteran 
was seen for complaints of an unstable left ankle.  The report 
indicated that the veteran's left ankle "opens on varus 
stress," and that x-ray studies revealed degenerative changes in 
the dorsal fibular (the x-ray report was not included).  The 
impression was unstable left ankle laterally, probably secondary 
to old ankle sprain.  

The veteran's testimony at a personal hearing before a panel of 
Board members sitting in Washington, D.C., in October 1973, was 
similar to that which he provided at a hearing in February 1972.  
The veteran expanded on his testimony concerning the events 
surrounding his left ankle injury in service.  The veteran 
reported that a few hours after jumping from the plane in New 
Guinea, the Novocain he had been given had worn off and his ankle 
became painful.  When he took his boot off, he noticed a puncture 
wound on his shin area with blood oozing out, which he thought 
was probably from a "thorn or something."  The veteran 
testified that he put a sterile gauze over the wound and 
continued on with his unit.  He stated that he reinjured the 
ankle a couple of days later and was sent back to the rear for 
further treatment.  

In a letter from the veteran's Battalion commander, H. M. 
Constantian, M.D., received in September 1974, it was noted that 
the veteran had sustained a severe sprain to his left ankle in 
November 1943.  Dr. Constantian also indicated that the veteran 
had recurring problems with the ankle during service and that he 
warned the veteran that the ankle could give him trouble in the 
future.  

Also received in September 1974, was a letter from T. Walker, 
M.D., which was to the effect that the veteran had an ankle 
injury in service manifested by pain and weakness, and that the 
veteran was treated at the battalion dispensary by "strapping."  
Dr. Walker also indicated that he recalled that at some point 
"Hartman" helped with the strapping.  

In a notarized statement from [redacted], received September 
1974, Mr. [redacted] indicated that he served with the veteran and 
observed that he was limping when they had to leap from an 
airplane under sniper fire a Lae, New Guinea.  "Later that 
evening I saw [the veteran] unlace his boot and put a patch of 
gauze on a bleeding puncture on the shin portion of his left 
ankle.  [The veteran] then took some pills with water and also 
later that night did so again."  Mr. [redacted] reported that the 
veteran was limping very badly but continued on with his unit for 
several days.  

The veteran testified at a personal hearing before a panel of 
Board members sitting in Washington, D.C., in May 1975.  At that 
time, the veteran reiterated his assertions concerning his left 
ankle injury in service and the recurring problems he had with 
the ankle ever since the initial injury.  

In September 1975, the Board forwarded the claims folder, and x-
ray studies of the left ankle taken in November 1971 and 
September 1972, to the Chief Medical Director for review and an 
opinion.  A response from the Director of Radiology Services 
indicated that there was no change in the left ankle as between 
the two x-ray studies.  There was no evidence of bone or joint 
pathology, the joint mortice was well maintained, and the soft 
tissues were normal.  

In December 1975, the Board forwarded the claims file and 
additional x-ray studies to the Chief Medical Director of a VA 
hospital for evaluation and an opinion.  In January 1976, the 
Director of Radiology Services responded that stress view x-ray 
studies in March 1974 showed the ankle mortice was well 
maintained and that the left ankle was normal.  

In June 1983, the veteran submitted two letter from Dr. 
Constantian, both dated in February 1983.  In essence, the 
letters express Dr. Constantains' awareness that the veteran 
sustained a severe sprain of his left ankle during service in 
World War II.  Dr. Constantian indicated that an x-ray study sent 
to him by the veteran showed a "metal fragment" and that, given 
the veteran's statement that he was shot during a landing, the 
veteran was entitled to a Purple Heart award.  

The veteran testified at a personal hearing before a panel of 
Board members sitting in Washington, D.C., in April 1984 that 
several hours after jumping from a plane with his left ankle numb 
from Novocain, the veteran felt a burning sensation in his left 
foot and when he removed his boot, he saw blood all over his 
sock.  He testified that something had punctured the shin area of 
his left foot and that there was a blood streak from his shin to 
his toes.  The veteran testified that he did not know what had 
caused the puncture wound, but that he had a fever later that 
night and took sulfur pills which apparently alleviated his 
symptoms.  The veteran further testified that when he was 
eventually seen by Dr. Constantian, it was approximately 11/2 
months later and the puncture wound had healed.  

In a letter received in June 1985, Dr. Constantian indicated that 
he was retired and no longer had any records or correspondence, 
but that he did treat the veteran for a left ankle injury during 
service.  

A VA progress note dated in August 1984 and associated with the 
claims file in May 1991, indicated that the veteran was seen for 
an evaluation to remove "metal shrapnel" from his left ankle.  
At that time, the veteran reported increased pain in his left 
ankle after mowing his lawn several days earlier.  On 
examination, there was mild swelling in the dorsum of the left 
foot with erythema and mild tenderness.  The impression was 
cellulitis of the left foot.  An x-ray study of the left ankle 
showed no evidence of fracture or dislocation.  There was a focal 
area of sclerosis in the 1st cuneiform but no evidence of 
erosion.  Minimal degenerative arthritis was noted.  The veteran 
was scheduled for an orthopedic consult but the record does not 
indicate whether the appointment was kept.  

In a letter dated in April 1991, Dr. Flannery reported that the 
veteran had been a patient of his since 1953, that he first 
treated him for a left ankle injury in 1971, and that he had 
traumatic arthritis of the left ankle in 1977.  

Information received from hospital admission cards created by the 
Office of the Surgeon General of the Army showed that the veteran 
was treated in August 1944 for ganglion of the synovial 
membranes.  

A letter from Dr. Constantian, received in July 1996 and dated in 
November 1995, reaffirmed his earlier statements that the veteran 
had injured his left ankle in service and, in his opinion, was 
entitled to a Purple Heart.  

In a letter received in July 1996, Dr. Flannery described the 
veteran's history of a gunshot or shell fragment wound to his 
left ankle during service and noted that he had chronic problems 
with the ankle ever since.  Dr. Flannery indicated that the 
veteran's history of a left ankle injury in service and chronic 
problems after service lead to the conclusion that his continuing 
left ankle disability was due to service.  

In a letter dated in September 1996, a fellow serviceman, [redacted]
[redacted], stated that the veteran was wounded by shrapnel in the 
left ankle during a landing a Lae, New Guinea.  Mr. [redacted] 
stated that the veteran limped so bad that he had to be helped 
onto a barge that took him up to the Gulf of Huron.  

At the direction of the Board, the veteran was examined by an 
orthopedic specialist in January 1999.  The examiner noted the 
veteran's self-described history of left ankle injuries in 
service and his chronic problems ever since.  The veteran 
described his left ankle pain as a constant sharp pain localized 
diffusely over the anterior aspect of the ankle and dorsum of the 
foot.  The veteran reported the pain was exacerbated with walking 
greater than 4 to 5 blocks, lifting or carrying heavy objects, 
and walking on uneven surfaces.  He complained of a sensation of 
weakness with concomitant stiffness and intermittent swelling.  
The veteran also reported that ankle and dorsum of the left foot 
were sometimes red and warm.  The veteran stated that his ankle 
gave out on occasion and that he has a sensation of instability.  
He also reported intermittent numbness and paresthesia over the 
dorsum of the foot.  The veteran reported that he used an air 
cast during inclement weather, and that he took aspirin daily and 
Ibuprofen on an intermittent basis.  

On examination, the veteran could walk on his heels without 
difficulty but stated that he could not walk on his toes, 
bilaterally.  The veteran had pes cavus deformity, bilaterally, 
with valgus alignment of the hindfoot, more so on the left than 
the right.  There was no evidence of erythema, warmth, or soft 
tissue swelling in the left ankle.  Active range of motion on 
dorsiflexion was to 3 degrees with plantar flexion to 30 degrees, 
bilaterally.  Inversion was present to 20 degrees and eversion 
was to 15 degrees, bilaterally.  There were diffuse subjective 
complaints of pain to light pressure about the lateral aspect of 
the ankle both posteriorly and anteriorly.  There was no pain to 
pressure or palpation over the medial structures such as the 
deltoid ligament.  The squeeze test was negative.  External 
rotation testing did not elicit pain, and Drawer sign was 
negative at 0 and 30 degrees of plantar flexion.  Tinel's sign 
was negative over the medial aspect of the left ankle, and there 
was no evidence of instability.  There was a high-riding arch, 
bilaterally, consistent with a cavus foot, and a small "IPK" 
over the lateral aspect of the soles of the forefoot overlying 
the 5th metatarsal head.  There were mild claw-toe deformities 
of the toes, bilaterally, but no ulcers.  Pedal pulses were +2, 
and sensation was intact to light touch.  

The examiner indicated that he had reviewed the claims file and 
x-ray studies brought by the veteran which were taken at the 
Butler VA Medical Center in January 1999.  The examiner noted 
that the x-ray studies demonstrated a cavus deformity, but that 
there was no evidence of retained foreign bodies or significant 
degenerative osteoarthritis.  There was no widening of the medial 
clear space or degenerative changes of the tibial talar joint.  
The impression was status post service connected ankle sprain 
during combat duties in 1943, which had healed uneventfully.  The 
examiner indicated that there was no evidence of a shrapnel wound 
or retained foreign bodies.  He also noted that the veteran's 
current complaints were purely subjective, and that there was no 
objective evidence of any instability in the left ankle.  The 
examiner commented that it appeared the veteran's ankle sprain in 
service healed uneventfully and did not led to any permanent 
impairment.  

Analysis

In order for consideration to be given to a claim of entitlement 
to service-connection, there must be a showing that a particular 
injury or disease resulting in disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

If the veteran satisfies the initial burden of setting forth a 
well-grounded claim, VA is required to assist in developing the 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In this 
case, the veteran has been afforded a VA examination, and was 
scheduled for a personal hearing, which he later canceled.  
Therefore, the Board finds that as there is no additional 
evidence to be added to the file, the record is complete and 
there is no further duty on the part of VA to assist the veteran 
in developing his well-grounded claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

As an initial matter, the Board finds that the veteran's claim 
for service connection is well grounded.  The veteran has a 
medical diagnosis of a disability; there is lay evidence of an 
injury in service, which is presumed credible for the purpose of 
determining whether his claim is well-grounded; and a medical 
professional has connected his current complaints to service, 
again presuming the credibility of the stressors he has 
recounted.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In adjudicating a claim for service connection, the Board is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1998); 
see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a determination of 
combat status is to be made "on the basis of the evidence of 
record", and that section 1154(b) itself "does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat".  Gaines v. West, 11 Vet. App. 353 (1998).  

In this regard, the Board notes that while the veteran asserts 
that he sustained a combat injury to his left ankle during 
service, the evidentiary record does not show that he was a 
combat veteran.  The Board does not attempt to belittle or 
diminish the veteran's contributions during World War II.  
However, the veteran's service records indicate that he was a 
Medical NCO assigned to a medical detachment of a signal 
battalion with primary duties of supervising personnel of a 
medical unit.  The veteran was not authorized to wear the Combat 
Medical Badge, nor was he awarded any medals for valor or any 
citations indicating that he was exposed to situations involving 
combat with the enemy.  In light of the evidence of record, the 
Board finds that the veteran was not a combat veteran within the 
meaning of 38 U.S.C.A. § 1154.  

The Board does not contest the veteran's assertion that he 
sustained an injury to his left ankle during service.  The Board 
concedes that there is ample evidence to support the veteran's 
claim that he sprained his left ankle during service.  Rather, 
the question is what was the nature of the left ankle injury 
during service, and does the veteran have any residual disability 
from that injury at present?  

As to the reported gunshot wound or shrapnel injury to his left 
ankle during service, the medical evidence does not demonstrate 
any current evidence of such disability.  While there is evidence 
that a private x-ray may have shown an artifact in the ankle in 
the 1970's, this was not confirmed on subsequent x-rays.  
Moreover, the Board does not find credible the veteran's 
assertion that he sustained such an injury in service.  The 
service medical records and discharge examination do not document 
such an injury.  Moreover, it was not until more than 25 years 
postservice that the veteran mentioned being shot in the ankle or 
receiving shrapnel to the ankle.  Significantly, he testified on 
at least two occasions (October 1973 and April 1984) that he had 
no idea what caused the bleeding on his left shin in service 
which he now asserts was due to shrapnel during service.  While 
the statements from fellow servicemen to the effect that the 
veteran sustained shrapnel wounds in service have been noted, 
these statements are not deemed credible in view of the veteran, 
himself, not being truly aware in service of having been hit by a 
bullet or shrapnel.  While Dr. Constantian, his service 
physician, noted that service connection was warranted and that 
the veteran should get the Purple Heart, Dr. Constantian does not 
indicate that he was aware in service of the veteran being shot 
or receiving shrapnel.  His statements to the effect that a 
Purple Heart should have been awarded appear to be based on 
reviewing x-rays showing an artifact.  Subsequent x-rays have 
failed to confirm the presence of metallic fragments, etc.  In 
summary, based on the evidence of record, the veteran did not 
sustain a shrapnel or bullet wound in service.

The question for determination at this point is whether any 
current ankle disability is related to the ankle sprain in 
service.  The Board does not dispute that the veteran had such a 
sprain in service.  Significantly, however, no residuals were 
noted at discharge examination, and there is no medical evidence 
of ankle complaints or abnormal findings for more than 25 years 
postservice.  While the veteran has submitted a medical statement 
from Dr. Flannery showing treatment since 1953, the physician 
mentioned that the first treatment of the ankle was in the 
1970's, after an ankle injury that year.  While a later statement 
from this same physician was to the effect that the current left 
ankle disability was due to service based on the history of the 
left ankle injury in service and chronic problems after service, 
the veteran's history of continuing ankle problems after service 
is not deemed credible.  This is seen by the lack of any 
complaints pertaining to the ankle for so many years postservice, 
and the fact that even though this physician reported treating 
the veteran since 1953, his first treatment of the ankle was in 
the 1970's.

In summary, the Board finds that while the veteran believes that 
he has a left ankle disability which is related to service, the 
totality of the medical evidence does not support this assertion.  
As an aside, it is noted that there is some question as to 
whether the veteran currently has a right ankle disability.  This 
determination need not be made at this time.  Even assuming that 
such disability is present, it is not at least as likely as not 
that the condition had its onset in or was otherwise related to 
military service.



ORDER

Service connection for residuals of a left ankle injury is 
denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

